Case 0:20-cv-60015-RAR Document 51 Entered on FLSD Docket 06/02/2020 Page 1 of 1

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
District of Florida

Case Number: 0:20-CV-60015-RAR

Plaintiff:
DOUG LONGHINI

vs.
Detendant:

ANDREW D. GUMBERG, as Trustee of Coral Ridge Shopping Center
Trust, EINSTEIN and NOAH CORP., VIVARIA FLORIDA LLC, and
GREAT SERVICE RESTAURANT

For:

Anthony J. Perez, Esq.

GARCIA-MENOCAL & PEREZ, P.L

4937 SW 74TH COURT

SUITE 3

MIAMI, FL 33155

Received by LINDSAY LEGAL SERVICES, INC. on the 20th day of May, 2020 at 4:00 pm to be served on EINSTEIN

AND NOAH CORP. C/O CORPORATION SERVICE COMPANY, ITS REGISTERED AGENT, 1201 HAYS STREET,
TALLAHASSEE, FL 32301.

I, MICHAEL C. NOLAN, do hereby affirm that on the 24st day of May, 2020 at 8:20 am, I:

CORPORATE: served by delivering a true copy of the SUMMONS IN A CIVIL ACTION AND FIRST AMEN DED
COMPLAINT with the date and hour of service endorsed thereon by me, to: SCHEENA KRUSE as AUTHORIZED
REPRESENTATIVE for the Registered Agent of EINSTEIN AND NOAH CORP. C/O CORPORATION SERVICE
COMPANY, ITS REGISTERED AGENT at the address of: 1201 HAYS STREET, TALLAHASSEE, FL 32301, and
informed said person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 25+, Sex: F, Race/Skin Color: WHITE, Height: 5'6", Weight: 150, Hair:
BROWN, Glasses: N

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in
good standing, in the judicial circuit in which the process was served. Under penalty of perjury | declare that the

facts contained herein are true to the best of my knowledge.NO NOTARY REQUIRED PURSUANT TO F.S. 92.525
(2).

  

=
MICHAEL C. NOLAN °
Certified Process Server, #111

LINDSAY LEGAL SERVICES, INC.
7105 SW 8th STREET

SUITE 307

MIAMI, FL 33144

(305) 273-0317

Our Job Serial Number: RLA-2020001305
Ref: 2020001305

Copyright © 1992-2020 Database Services, inc. - Process Server's Toolbox Vé.tc

 
